DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 Response to Amendment
The amendment filed 01/12/2022 has been entered. Claims 1, 4-7, 9-10, 13-16, 18-21 remain pending in the application. Claims 1 is amended incorporating Claims 2-3, 8 and new limitation “a rotary motion of the drive is transmitted to the second pump only when the drive rotates in a specific direction”, and Claim 9 is amended. Claim 7 is remain withdrawn. Claim 21 is introduced. Claims 2-3, 8, 11-12 and 17 are canceled. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 10/20/2021.
Claims 1, 4-6, 9-10, 13-16, and 18-21 are examined on the merits.
Response to Arguments
Applicant’s arguments, see page 9 paragraph 1, filed 1/22/2022, with respect to the rejection(s) of claim(s) 2, 10 and 17 under 35 USC 103 have been fully considered and are persuasive. Specifically, Gonnella et al reference discloses a multi-stage pump which is adapted to supply a fluid onto a wafer, and further Gonnella et al comprises two pumps serve to convey a fluid for feeding and dispensing, and thus the ordinary skill in the art would not utilizes the pump of Gonnella to convey the fluid in opposite directions as disclosed in the application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device including both the pneumatic valve as recited in claim 1 and the further freewheel as recited in claim 9must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections






Claim 16 is objected to because of the following informalities:  
In Claim 16 line 1, “Claim 2” should read “Claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9 lines 1-2, the limitation “the first pump is coupled to the by means of a further freewheel” renders the claim indefinite. It is not clear where the first pump is coupled to. For instance, it can refer the first pump is coupled to the drive by means of a further freewheel, or it can also refer the first pump is coupled to any element by means of a further freewheel. In an effort to practice compact persecution, the limitation is interpreted “the first pump is coupled to the drive by means of a further freewheel”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 9, 13-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over NIP et al (US 2013/0085462, hereinafter "NIP") in view of Beck (US 6454543 B1) and Schenk et al (US 20100036333 A1, hereinafter ‘Schenk’).
Regarding claim 1, NIP discloses a device for aspirating body fluids and for supplying a substance to a human or animal body, comprising 
a first pump (figure 2a, evacuation pump 403a) in the form of a vacuum pump ([0096] the evacuation pump is provided for use in evacuation the treatment volume or applying low pressure or even vacuum based wound therapy through fluid flow paths to wound site) for the aspiration of the body fluids; 
a second pump (figure 2a, delivery pump 403b) for conveying the substance to the body; 
a drive (figure 2a, electrokinetic engine 401) for driving both the first pump and the second pump ([0087] electrokinetic engine 401 that powers both an evacuation pump 403a and a delivery pump 403b); 
a pump unit housing (exemplary housing 3200 as shown in figures 32a-c, which is consistent device as shown in figure 2a) having an interior in which at least the first pump are housed ([0174] the pump assembly (including 2 pumps and engines are disposed within the manifold 3200)); 
Nip does not disclose a freewheel, by means of which the second pump is coupled to the drive in such a way that a rotary motion of the drive is transmitted to the second pump only when the drive rotates in a specific direction; and 

wherein the second pump is disposed on an outer side of the pump unit housing.
Although NIP does not explicitly disclose the second pump is disposed on an outer side of the pump unit housing, it would have been an obvious matter of choice to have the second pump is disposed on an outer side of the pump unit housing, since such modification would have involved a mere change in the arranging of components. A change in arranging components is generally recognized as being within the level or ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), also see MPEP 2144.04. Further, applicant has not disclosed that arranging the first pump and the drive within the housing solves any stated problem or is for any particular purpose (specification pp [0026]).
NIP is still silent as to a freewheel, by means of which the second pump is coupled to the drive in such a way that a rotary motion of the drive is transmitted to the second pump only when the drive rotates in a specific direction; and 
a pneumatic valve, by means of which the first pump is fully connectable to the environment instead of to the suction line, in order to fully aspirate air from the environment instead of body fluids.
Beck teaches a multiple pump assembly system relatively pertinent to problem posed by Applicant of controlling pumping power of the first and the second pump independently comprising motor-and-motor-pump assembly (device as shown in figure 3) comprising a freewheel (figure 3, freewheeling device 10), by means of which the second pump (figure 3, pump unit 3) is coupled to the drive (figure 3, motor 2) in such a way that a rotary motion of the drive is transmitted to the second pump only when the drive rotates in a specific direction (col 2 lines 47-50, “Depending on the direction of rotation, both pump units can be operated parallel and separately of each other”).

NIP, as modified by Beck, is still silent as to a pneumatic valve, by means of which the first pump is fully connectable to the environment instead of to the suction line, in order to fully aspirate air from the environment instead of body fluids.
In the same field of endeavor, Schenk teaches an apparatus for collecting medical waste fluid (figure 7, system 130) comprises a pneumatic valve (figure 7, valve 134 and [0040] a valve 134 such as a pneumatic valve), by means of which the first pump (figure 7, vacuum pump/regulator 132) is fully connectable to the environment ([0077] a valve mechanism is provided to allow ambient air to be vented ) instead of the suction line (referring figure 7, the suction line is connection between the regulator 132 and would dressing 200 via flow sensor 150 and container 20), in order to fully aspirate air from the environment instead of body fluid ([0037] valve for interrupting a flow of medical waste fluid).
Schenk provides the pneumatic valve to the vacuum pump in order to control vacuum ([0043]) and this allows providing a vacuum to patient in continuous, intermittent, or interrupted manner ([0051]), and the valve would provide more precise pump control over controlling voltage input to the vacuum pump. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NIP, as modified by Beck) to incorporate the teachings of Schenk and provide the pneumatic valve to the vacuum pump in order to control vacuum in various manner.
Regarding Claim 5, NIP, as modified by Beck and Schenk, teaches the device according to Claim 1.
NIP further discloses the device is configured to serve for the combined negative pressure and instillation treatment of wounds on the human or animal body ([0186] FIGS. 2A-2B, closed wound treatment systems can include a patch and a single pump system used to both deliver fluid to the patch and evacuate fluid from the patch).
Regarding Claim 6, NIP, as modified by Beck and Schenk, teaches the device according to Claim 1.
NIP further discloses the device serves for the combined aspiration and flushing ([0186] FIGS. 2A-2B, closed wound treatment systems can include a patch and a single pump system used to both deliver fluid to the patch and evacuate fluid from the patch).
NIP does not explicitly disclose the device would be capable of serving in liposuction or eye surgery.
However, as set forth in MPEP 2114 II, “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" In this case, NIP provides single pump system provides both negative pressure for aspiration and positive pressure for irrigation ([0186] FIGS. 2A-2B, closed wound treatment systems can include a patch and a single pump system used to both deliver fluid to the patch and evacuate fluid from the patch) in order to solve relatively pertinent to problem posed by Applicant of suctioning and conveying the substance from/to body, such that NIP’s single drive system is fully capable of being utilized for either in liposuction or eye surgery.
Regarding Claim 9, NIP, as modified by Beck and Schenk, teaches the device according to Claim 1.
NIP does not disclose wherein the first pump (figure 3, pump unit 5) is coupled to the drive by means a further freewheel which has an opposite freewheel direction in comparison to 
Beck provides the freewheeling device between the pump unit and the drive motor in order to permit the separate operation of the pump unit (col 2 lines 55-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NIP, as modified by Schenk, to incorporate the teachings of Beck and provides a second freewheel between the second pump and the drive in order to control pumping power independently.
Regarding Claim 13, NIP, as modified by Beck and Schenk, teaches the device according to Claim 1.
The NIP further discloses a drive train (figure 2a, single pump system 402), in which the drive is disposed between the first pump and the second pump (See figure 2a, the electrokinetic engine 401 arranged between delivery pump 403b and evacuation pump 403a. Inherently, there is a mechanical connection between the engine (drive) and the pumps. This connection is effectively a drive train).
Regarding Claim 14, NIP, as modified by Beck and Schenk, teaches the device according to Claim 1.
NIP further discloses the device is configured such that the pumping power of the first pump, on the one hand, and the pumping power of the second pump, on the other hand, are adjustably largely independently of each other ([(0124] the wound therapy control system may adjust one or more parameters of the wound care therapy regime such as positive pressure applied to or the time rate of change of the positive pressure applied to the wound treatment volume, negative pressure applied to or the time rate of change of the negative pressure in the wound treatment volume).
Regarding Claim 21, NIP discloses a device for aspirating body fluids and for supplying a substance to a human or animal body, comprising 
a first pump (figure 2a, evacuation pump 403a) in the form of a vacuum pump ([0096] the evacuation pump is provided for use in evacuation the treatment volume or applying low pressure or even vacuum based wound therapy through fluid flow paths to wound site) for the aspiration of the body fluids; 
a second pump (figure 2a, delivery pump 403b) for conveying the substance to the body; 
a drive (figure 2a, electrokinetic engine 401) for driving both the first pump and the second pump ([0087] electrokinetic engine 401 that powers both an evacuation pump 403a and a delivery pump 403b);
NIP does not disclose a freewheel, by means of which the second pump is coupled to the drive in such a way that a rotary motion of the drive is transmitted to the second pump only when the drive rotates in a specific direction; and 
a pneumatic valve, by means of which the first pump is fully connectable to the environment instead of to the suction line, in order to fully aspirate air from the environment instead of body fluids.	 
Beck teaches a multiple pump assembly system comprising motor-and-motor-pump assembly (device as shown in figure 3) comprising a freewheel (figure 3, freewheeling device 10), by means of which the second pump (figure 3, pump unit 3) is coupled to the drive (figure 3, motor 2) in such a way that a rotary motion of the drive is transmitted to the second pump only when the drive rotates in a specific direction (col 2 lines 47-50, “Depending on the direction of rotation, both pump units can be operated parallel and separately of each other”).
Beck provides the freewheeling device between the pump unit and the drive motor in order to permit the separate operation of the pump unit (col 2 lines 55-59). As such, the configuration would eliminates the needs of second drive for driving another pump unit 
NIP, as modified by Beck, is still silent as to a pneumatic valve, by means of which the first pump is fully connectable to the environment instead of to the suction line, in order to fully aspirate air from the environment instead of body fluids.
Schenk teaches an apparatus for collecting medical waste fluid (figure 7, system 130) comprises a pneumatic valve (figure 7, valve 134 and [0040] a valve 134 such as a pneumatic valve), by means of which the first pump (figure 7, vacuum pump/regulator 132) is fully connectable to the environment ([0077] a valve mechanism is provided to allow ambient air to be vented ) instead of the suction line (referring figure 7, the suction line is connection between the regulator 132 and would dressing 200 via flow sensor 150 and container 20), in order to fully aspirate air from the environment instead of body fluid ([0037] valve for interrupting a flow of medical waste fluid).
Schenk provides the pneumatic valve to the vacuum pump in order to control vacuum ([0043]) and this allows providing a vacuum to patient in continuous, intermittent, or interrupted manner ([0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NIP, as modified by Beck) to incorporate the teachings of Schenk and provide the pneumatic valve to the vacuum pump in order to control vacuum in various manner.









Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NIP in view of Beck and Schenk and in further view of Boehringer et al (US 2006/0025727, hereinafter "Boehringer").
Regarding Claim 4, NIP, as modified by Beck and Schenk, teaches the device according to Claim 1.
NIP does not disclose the second pump is a peristaltic pump.
In the same field of endeavor, Boehringer teaches a system for treating wounds with suction comprises a peristaltic pump (figure 7, dual head peristaltic pump 100).
Boehringer provide utilizes a peristaltic pump in order to pumping a wide array of materials ([0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NIP, as modified by Beck and Schenk, to incorporate the teachings of Boehringer and provides a peristaltic pump as a second pump in order to pumping substance to the body.
Regarding claim 16, the NIP, as modified by Beck and Schenk, discloses the device according to claim 1.
NIP does not explicitly disclose that the first pump is a diaphragm pump.
Boehringer teaches the first pump is a diaphragm pump (figure 8, diaphragm pump 23).
Boeringer provides a diaphragm pump in order to providing suction to the wound site ([0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NIP, as modified by Beck and Schenk, to incorporate the teachings of Boehringer and provides a diaphragm pump as a first pump in order to provide suction.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NIP in view of Beck and Schenk and in further view of Hossain et al (US 5125891 A, hereinafter "Hossain").
Regarding Claim 10, NIP, as modified by Beck and Schenk, teaches the device according to Claim 1.
NIP does not disclose wherein the drive is constituted by a brushless direct-current motor.

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the brushless DC motor of Hossain for the electrokinetic engine of NIP since this modification would have been a simple substitution of one known element (the brushless DC motor shown in Hossain) for another (electrokinetic engine) to obtain predictable results (driving pumps).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over NIP, in view of Beck and Schenk, and in further view of Hickle (US 20040073177 A1).
Regarding Claim 15, the modified NIP discloses the device according to Claim 1.
NIP further discloses a container (figure 2a, drug reservoir 406) attachable to the device, which container contains the substance to be supplied, and the device is configured to select, one of several possible operating modes for driving the first pump and the second pump (figure 2a, the device comprises controller 412. Further, [0157] controllers include an electronic memory containing computer readable instructions for operating the electrokinetic pump assembly)
NIP does not explicitly discloses the container has an identification feature and the device has an identification unit in order to identify what type of substance is contained in the container and select one of several possible operating modes in dependence on the identified type of substance.
Hickle teaches IV drug infusion administration device relatively pertinent to problem posed by Applicant of identifying types of substance is contained in the container comprising a container (figure 11, QAM 35) has an identification feature ([0083] Tags on the drug container or cassette may store such parameters as the identity, concentration, initial volume of drug, serial number, and manufacturer identification in the form of a barcode or RFID tag for example) and 
Hickle provides identification feature on the container and identification unit to deliver the drug information encoded on QAM (vial or cassette) to the controller ([0085]), and the information is further used by the processor to determine the infusion setup ([0084]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NIP, as modified by Beck and Schenk, to incorporate the teachings of Hickle and provide the identification feature in order to allow the controller of the pump to operate the pumps in dependence on the identified type of substance shown on the container.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over NIP, in view of Beck, Schenk, and Boehringer and in further view of Breitweiser et al (US 9421322 B2, hereinafter Breitweiser).
Regarding Claim 18, NIP, as modified by Beck, Schenk, and Boehringer, teaches the device according to Claim 4.
NIP, as modified by Beck, Schenk, and Boehringer, does not teach the housing has a side wall with a depression within which a pump head of the peristaltic pump is arranged.
Breitweiser teaches a pumping apparatus relatively pertinent to problem posed by Applicant of conveying the substance to the body comprises the housing (figure 1, housing 3) has a side wall with a depression within (figure 3, recess 6) which a pump head of the peristaltic pump (figure 3, outer disk 41 of pump unit 23) is arranged.
Breitweiser provide a housing with a recess in order to keep the surface profile of the device relatively flat while the recess removably receive a cassette (col 5 lines 21-24) has a tall 
Regarding Claim 19, NIP, as modified by Beck, Schenk, and Boehringer, teaches the device according to Claim 4.
NIP, as modified by Beck, Schenk, and Boehringer, does not teach the housing comprising a plug-on part which can be plugged on the pump unit and which forms a tube bed of the peristaltic pump.
Breitweiser teaches the housing comprising a plug-on part (figure 1, cassette 5) which can be plugged on the pump unit (col 5 lines 21-24) and which forms a tube bed (figure 5, stator member 113) of the peristaltic pump.
Breitweiser provide a cassette comprising a stator member in order to support the tube of the feeding set from disengaging when the rollers of peristaltic pump engages (col 7 lines 37-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of NIP, as modified by Beck, Schenk, and Boehringer, to incorporate the teachings of Breitweiser and provide a plug-on part in order to prevent tube from disengaging while operating the pump.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIP, in view of Beck, Schenk, and Boehringer, and in further view of Osborne et al (US 5772255 A, hereinafter Osborne).
Regarding claim 20, NIP, as modified by Beck, Schenk, and Boehringer, teaches the device according to Claim 4.
NIP, as modified by Beck, Schenk, and Boehringer, does not teach the housing has a side wall which forms a first guide channel and a second guide channel in the form of 
Osborne teaches a peristaltic pump device relatively pertinent to problem posed by Applicant of conveying the substance to the body comprising the housing (figure 2 pump housing 41) has a side wall (figure 3, front wall 45) which forms a first guide channel (figure 3, first retentive recess 44) and a second guide channel (figure 3a, second retentive recess 55) in the form of depressions, and wherein the peristaltic pump (figure 3, peristaltic rotor 52) comprises a tube bed (figure 5, a space between end face members 57 of peristaltic rotor 52)  which opens out into the first guide channel and into the second guide channel (see figure 2).
Osborne provides the first and second retentive recesses in order to secure flexible tubing while keep the flexible tubing is under tension and is pressed against the rollers of the peristaltic rotor (col 12 lines 59-64 and col 13 lines 5-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of NIP, as modified by Beck, Schenk, and Boehringer, to incorporate the teachings of the Osborne and provide first and second channels and the tube bed in order to secure tubing set while maintain tension pressed against rollers of the peristaltic pump.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huculak et al (US 6290690 B1) teaches injection and aspiration device
Lewis et al (US 20080147008 A1) teaches a device comprising peristaltic pump disposed within recessed housing
Drake et al (US 20070258838 A1) teaches peristaltic device comprising a cartridge
Calhoun et al (US 5388972 A) teaches peristaltic pump comprising platen
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        




/KAI H WENG/Examiner, Art Unit 3781